Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             CASE NO.



   SOFTWARE BROKERS OF AMERICA,
   INC., d/b/a INTCOMEX, a Florida
   corporation,

                Plaintiff,

         v.

   DOTICOM CORP., a Florida corporation;
   and ESTEBAN VIDELA, an individual,

                Defendants.


                                           COMPLAINT

         Plaintiff Software Brokers of America, Inc. d/b/a Intcomex (hereinafter, “Intcomex” or

  “Plaintiff”), by and through undersigned counsel, hereby sues defendants Doticom Corp.

  (“Doticom”) and Esteban Videla (“Mr. Videla”) (collectively, “Defendants”), and for its complaint

  alleges as follows:

                                     NATURE OF THE ACTION

         1.      This action arises out of Defendants’ blatant and willful violation of Intcomex’s

  federally registered copyright in and to a Power Point presentation describing Intcomex’s products,

  services and/or business practices.

         2.      Additionally, this is an action seeking damages arising out of the Defendants’ acts

  and conduct as specified herein.
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 2 of 10



                                    JURISDICTION AND VENUE

          3.      This is a civil action seeking damages and injunctive relief for copyright

  infringement under the U.S. Copyright Act of 1976, 17 U.S.C. § 101, et seq. (the “Copyright Act”).

          4.      The Court has original subject matter jurisdiction over copyright claims pursuant

  to 28 U.S.C. § 1331 and 1338(a). This Court also has supplemental jurisdiction over Intcomex’s

  claims arising under state law under 28 U.S.C. § 1367, as those claims form part of the same case

  or controversy.

          5.      This Court has personal jurisdiction over Defendants because, among other things,

  Defendants are doing business in the State of Florida and in this judicial district, and acts of

  infringement complained of herein occurred in the State of Florida and in this judicial district.

          6.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c) because

  the infringement occurred in this district, and each Defendant either resides in this district or has

  substantial and continuous ties to this district.

                                             THE PARTIES

          7.      Plaintiff Intcomex is a corporation organized under the laws of the State of Florida,

  having a principal place of business at 3505 NW 107th Avenue, Suite 1, Miami, FL 33178.

          8.      Upon information and belief, Co-defendant Doticom is a corporation organized

  under the laws of Florida, having a principal place of business 2475 NW 95th, Suite#6, Pembroke

  Pines, FL 33028.

          9.      Upon information and belief, Co-defendant Mr. Videla is Doticom’s President, and

  at all times relevant exercised control over Doticom.




                                                      2
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 3 of 10



                                             FACTUAL ALLEGATIONS

                                                   General Allegations

             10.      Upon information and belief Doticom is an IT distributor servicing Latin America

  retailers with the export of IT products from their headquarters in Doral, Florida.

             11.      Upon information and belief, Mr. Videla is Doticom’s President.

             12.      Intcomex is a company, based in Miami, Florida, that provides technology products

  as well as networking and cloud services.

             13.      On or about October 2014, Doticom requested to purchase goods from Intcomex to

  distribute them across Latin America.

             14.      Intcomex provided such services and invoiced Doticom for said services. See

  Exhibit A – Example of a Doticom purchase order. As a material part of these orders, Defendants

  were required to provide payment for the goods within 60 days after shipment of the goods

  (“Purchase Order Terms”). Id. In order to pay the purchase orders Intcomex extended Doticom a

  line of credit. See Exhibit B – Line of Credit Application.1

             15.      Additionally, from about May 5, 2015, Mr. Videla to May 5, 2016, entered into a

  valid independent contractor agreement (the “Independent Contractor Agreement”) with Intcomex

  during the time in which the Independent Contractor Agreement was in place, Mr. Videla had

  access to internal documents belonging to Intcomex, including confidential presentations and

  materials which would later be used by Doticom without authorization.

                                                       Damages Allegations

             16.      On or about March 25, 2019, in violation of the Purchase Order Terms, Doticom

  failed to provide the payments that were due for orders placed on or about January 24, 2019.



  1
      Intcomex will file a Motion for Leave to file Certified Translations within the next twenty (20) days.

                                                               3
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 4 of 10



  Consequently, Doticom accrued an outstanding debt with Intcomex that amounts to $456,657.95

  plus 1.5% late payment interest rate (the “Outstanding Debt”) as noted in September 16, 2019

  Invoice (“Intcomex Invoice”). See Exhibit C – Intcomex Invoice.

          17.    Doticom has breached the provisions of the Purchase Order Terms by refusing to

  timely pay the amounts owed to Intcomex as set forth in the Purchase Order Terms.

          18.    Intcomex has performed all the conditions of the Purchase Order Terms that were

  required to be performed by Intcomex.

          19.    As a result of Doticom’s material breach of the Purchase Order Terms, Intcomex

  has suffered damages in the amount of no less than $456,657.95 plus late fees at the agreed upon

  rate.

          20.    Intcomex’s damages due to this breach are ongoing and will continue until Doticom

  provides payment to Intcomex.

                                      Copyright infringement allegations

          21.    Doticom’s website has infringed on Intcomex’s rights under the Copyright Act. In

  particular, and without limitation, Doticom has, without authorization, reproduced Intcomex’s

  original content relating to a Power Point presentation entitled “Accessories sell Out Strategy” that

  describes Intcomex’s products, services and/or business strategies (the “Intcomex Works”).

          22.    By doing so, Doticom has reproduced, adapted, publicly displayed and distributed

  the Intcomex Works without authorization. An image of Doticom’s website, depicting Doticom’s

  unauthorized use of the Intcomex Works, is reproduced below next to an image of the Intcomex

  Works that is being copied and infringed by Defendants:




                                                   4
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 5 of 10




         23.     Upon information and belief, Mr. Videla, during his time as an independent

  contractor of Intcomex, had access to and knowledge of the Intcomex Works. Accordingly,

  Defendants are jointly and severally liable for all infringements of the copyright in and to the

  Intcomex Works involved in this action.

         24.     On September 20, 2019, Intcomex, through undersigned counsel, sent Defendants

  a cease and desist letter (the “Letter”) requesting, inter alia, that Defendants cease and desist any

  unauthorized use of the Intcomex Works and notifying Defendants of the Outstanding Debt. A

  copy of the Letter is attached to this Complaint as Exhibit D – The Letter.

         25.     On November 14, 2019, Intcomex registered the copyright in and to the Intcomex

  Works on the United State Copyright Office and obtained Certificate of Registration No. TX 8-

  801-580. A copy of the registration is attached to this Complaint as Exhibit E and a copy of the

  Intcomex Works is attached as Exhibit F. Accordingly, Intcomex is the owner of a valid copyright

  in and to the Intcomex Works.




                                                   5
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 6 of 10



                                                COUNT I
                                             OPEN ACCOUNT

         26.     Intcomex realleges and incorporates by reference the allegations set forth in

  paragraphs 1-25.

         27.     Doticom requested to purchase goods from Intcomex.

         28.     Intcomex provided the services requested.

         29.     Doticom accrued an outstanding debt with Intcomex that amounts to $456,657.95

  plus 1.5% late payment interest rate as noted in the Intcomex Invoice, which was issued to

  Defendants on September 16, 2019. See Exhibit C.

         30.     Doticom has not paid the Intcomex Invoice and, as such, owes $456,657.95 plus

  1.5% late payment interest rate to Intcomex.

         31.     WHEREFORE, Intcomex demands judgment for damages against the Defendant,

  Doticom, plus interest, costs and such other relief as the Court deems proper.


                                              COUNT II
                                           ACCOUNT STATED

         32.     Intcomex realleges and incorporates by reference the allegations set forth in

  paragraphs 1-31.

         33.     Before the institution of this action, Intcomex and Doticom had business

  transactions between them and had agreed to the resulting balance.

         34.     Intcomex rendered statements of it to Doticom, which subsequently approved the

  statements and did not object to any of the statements.

         35.     Doticom has not paid the Intcomex Invoice and, as such, owes $456,657.95 plus

  1.5% late payment interest rate to Intcomex.




                                                  6
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 7 of 10



         36.     WHEREFORE, Intcomex demands judgment for damages against the Defendant,

  Doticom, plus interest, costs and such other relief as the Court deems proper.


                                        COUNT III
                          INFRINGEMENT OF INTCOMEX’S COPYRIGHT

         37.     Intcomex realleges and incorporates by reference the allegations set forth in

  paragraphs 1 to 36.

         38.     In violation of 17 U.S.C. § 106, Defendants are now, and have been directly

  infringing the Intcomex Works, which are identical to or substantially similar, and based upon and

  copied from the Intcomex Works.

         39.     Defendants have had knowledge of infringement of the Intcomex Works at least as

  of September 20, 2019, which is the date in which Defendants received the Letter.

         40.     Upon information and belief, Defendants also own and operate Doticom’s website.

         41.     Defendants have infringed the Intcomex Works by reproducing the same on their

  website (“Infringing Work”), as shown on Exhibit G - Doticom’s unauthorized use of the

  Intcomex Works. By doing so, Defendants have reproduced, adapted, publicly displayed and

  distributed the Intcomex Works without authorization.

         42.     The Infringing Work is identical to, and/or substantially similar to, the Intcomex

  Works copying the original and creative features of the Intcomex Works, as also shown on Exhibit

  H.

         43.     Upon information and belief, Mr. Videla, during his time as an independent

  contractor of Intcomex, had access to and knowledge of the Intcomex Works, and copied or

  appropriated the same for reproduction through the Doticom website.




                                                  7
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 8 of 10



          44.     Upon information and belief, Defendants’ aforesaid acts were deliberate, willful,

  and intentional violations of Intcomex’s rights, and were done knowingly without the authorization

  of Intcomex and involved the copying of the Intcomex Works with full knowledge of Intcomex’s

  rights thereunder.

          45.     Defendants’ aforesaid acts have caused and will continue to cause substantial and

  irreparable injury to Intcomex unless such acts are restrained by this Court.

          46.     Intcomex has no adequate remedy at law.

          47.     Due to Defendants’ acts of copyright infringement as alleged herein, Defendants,

  and each of them, have obtained direct and indirect profits they would not otherwise have realized

  but for their infringement as alleged herein. As such, Intcomex is entitled to disgorgement of

  Defendants’ profits directly and indirectly attributable to Defendants’ infringement in an amount

  to be established at trial.

                                       DEMAND FOR JURY TRIAL

          48.     Intcomex demands a trial by jury of any and all causes of action.



                                      PRAYER FOR RELIEF

          WHEREFORE, Intcomex prays for the following relief:

          a)      That this Court will adjudge that the copyright in and to the Intcomex Works is

  valid, owned by Intcomex and has been infringed as a direct and proximate result of the acts of

  Defendants as set forth in this Complaint, in violation of Intcomex’s rights under the Copyright

  Act of 1976, 17 U.S.C. §101 et seq.;

          b)      That Defendants, and all officers, directors, agents, servants, employees and all

  persons in active concert or participation therewith, be permanently enjoined and restrained:



                                                   8
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 9 of 10



                 i.   From infringing the Intcomex Works;

               ii.    From reproducing, distributing, or otherwise using the Intcomex Works and any

                      substantially similar or derivative works, and any other works found infringing;

                      and

               iii.   From otherwise infringing any copyright owned by Intcomex.

          c)       That Defendants’ products and materials that infringe Intcomex’s copyright, as well

  as any other articles that contain or embody copies of the Intcomex Works, be impounded pursuant

  to 17 U.S.C. §. 503(a);

          d)       That Defendants’ products and materials that infringe Intcomex’s copyright, as well

  as any other articles that contain or embody copies of the Intcomex Works, be destroyed pursuant

  to 17 U.S.C. §. 503(b);

          e)       That Defendants be directed to file with this Court and to serve upon Intcomex

  within thirty (30) days after service of the injunction issued in this action, a written report under

  oath, setting forth in detail the manner of compliance with paragraphs b) through d).

          f)       That Intcomex recover Defendants’ profits and the damages of Intcomex arising

  from Defendants’ acts involving copyright infringement, or, in the alternative and upon timely

  request, statutory damages pursuant to 17 U.S.C. §504(c), including enhanced statutory damages

  for willful infringement;

          g)       That Defendants be ordered to pay to Intcomex pre-judgment and post-judgment

  interest on all applicable damages;

          h)       That Intcomex have and recover its taxable costs and disbursements incurred in

  this;




                                                    9
Case 1:20-cv-22393-CMA Document 1 Entered on FLSD Docket 06/10/2020 Page 10 of 10



            i)   That the Court enter judgment affirming that Doticom has not paid the Intcomex

  Invoice and, as such, owes $456,657.95 plus 1.5% late payment interest rate to Intcomex; in

  addition to, interest, costs, expenses and attorneys’ fees as available to the Intcomex; and

            j)   That Intcomex have such other and further relief as this Court may deem just and

  proper.

   Dated: June 10, 2020                          Respectfully Submitted,

                                                 s/ Juan Carlos Antorcha
                                                 Juan Carlos Antorcha, Esq.
                                                 Fla. Bar No.: 0523305
                                                 Email: jantorcha@rascoklock.com
                                                 RASCO KLOCK PEREZ & NIETO, P.L.
                                                 2555 Ponce de Leon Blvd., Suite 600
                                                 Coral Gables, Florida 33134
                                                 Telephone: 305.476.7101
                                                 Facsimile: 305.476.7102

                                                 ATTORNEYS FOR PLAINTIFF
                                                 SOFTWARE BROKERS OF AMERICA,
                                                 INC., d/b/a INTCOMEX

                                                 AND OF COUNSEL

                                                 s/ Jean G. Vidal Font
                                                 Jean G. Vidal Font*
                                                 USDC No. 227811
                                                 Email: jvidal@ferraiuoli.com
                                                 Ferraiuoli LLC
                                                 221 Plaza, 5th Floor
                                                 221 Ponce de León Avenue
                                                 San Juan, PR 00917
                                                 Telephone: (787) 766-7000
                                                 Facsimile: (787) 766-7001

                                                 ATTORNEYS FOR PLAINTIFF
                                                 SOFTWARE BROKERS OF AMERICA,
                                                 INC., d/b/a INTCOMEX

                                                 *Pro Hac Vice Motion to be Filed

                                                   10
